Exhibit 10.1

 

SANCHEZ ENERGY CORPORATION

 

THIRD AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

 

PERFORMANCE CASH-SETTLED PHANTOM STOCK AGREEMENT

 

Participant:

 

Address:

 

Number of Target Phantom Shares:

 

Date of Grant:

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Third Amended and Restated 2011 Long Term Incentive Plan, as amended
from time to time in accordance with its terms (the “Plan”), an award
(this “Award”) pursuant to Section 6(b) of the Plan of shares of Phantom Stock
(the “Phantom Shares”), effective as of the “Date of Grant” as set forth above,
upon and subject to the terms and conditions set forth in this Phantom Stock
Agreement (this “Agreement”) and in the Plan, which are incorporated herein by
reference.  The number of Target Phantom Shares subject to this Award that vest,
if any, shall be determined in accordance with the terms and conditions set
forth on Schedule I attached hereto.  Each Phantom Share subject to this Award
represents a notional share granted under the Plan that upon vesting and
settlement, in accordance with the terms and conditions set forth on Schedule I
attached hereto, would entitle the Participant to receive an amount of cash
equal to the Fair Market Value of one Common Share as of the applicable Vesting
Date (as defined in Schedule I). The Phantom Shares will be credited to a
separate account maintained for the Participant on the books of the Company
(the “Account”) and will vest and be settled in accordance with Sections 2 and 3
below. Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement shall have the meanings assigned to them in the Plan.

 

1.                                      EFFECT OF THE PLAN. The Phantom Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      VESTING SCHEDULE; SERVICE REQUIREMENT.
Except as otherwise accelerated by the Committee, the Phantom Shares shall vest
during Participant’s continued service with the Company or an Affiliate
(including Participant’s services for the Company pursuant to the Services
Agreement, dated as of December 19, 2011, by and between Sanchez Oil & Gas
Corporation (“SOG”) and the Company) (“Continuous Service”) in accordance with,
and subject to the terms and conditions, set forth in Schedule I attached
hereto.

 

Phantom Shares that have vested pursuant to this Agreement, including Schedule I
attached hereto, are referred to herein as “Vested Phantom Shares” and Phantom
Shares that have not yet vested pursuant to this Agreement are referred to
herein as “Unvested Phantom Shares.”

 

3.                                      SETTLEMENT.  Subject to Section 2 above
and Section 7 below, with respect to the Vested Phantom Shares that become
vested as of a given Vesting Date, the Company shall pay to the Participant an
amount of cash equal to (x) the Fair Market Value of one Common Share as of the
Vesting Date multiplied by (y) the aggregate number of the Phantom Shares that
become vested on the applicable Vesting Date as soon as reasonably practicable
following the applicable Vesting Date, but in all events, no later than the end
of the calendar year in which the Vesting Date occurs (such date, the
“Settlement Date”) and upon settlement, such Vested Phantom Shares will cease to
be credited to the Account.

 

--------------------------------------------------------------------------------


 

4.                                      NON-TRANSFERABILITY. Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Phantom Shares, or any right or interest therein, by operation of
law or otherwise, except only with respect to a transfer of title effected
pursuant to Participant’s will or the laws of descent and distribution following
Participant’s death. References to Participant, to the extent relevant in the
context, shall include references to authorized transferees. Any transfer in
violation of this Section 5 shall be void and of no force or effect, and shall
result in the immediate forfeiture of all Phantom Shares.

 

5.                                      DIVIDEND EQUIVALENTS AND VOTING RIGHTS.
The Participant shall not be deemed for any purpose to be the owner of the
Common Shares underlying the Phantom Shares subject to the Award, other than
with respect to the Participant’s right to receive payment upon vesting and
settlement of the Phantom Shares pursuant to Section 3 above.  The Participant
acknowledges and agrees that, with respect to each Phantom Share credited to the
Account, the Participant has no voting rights with respect to the Company.  If
the Company pays a cash dividend on its outstanding Common Shares for which the
Record Date (for purposes of this Agreement, the “Record Date” is the date on
which shareholders of record are determined for purposes of paying the cash
dividend on Common Shares) occurs after the Date of Grant and prior to the
Settlement Date, the Participant shall receive a lump sum cash payment on the
applicable Settlement Date equal to the aggregate amount of the ordinary cash
dividends paid by the Company on a single Common Share multiplied by the number
of Phantom Shares awarded under this Agreement that are both (x) unvested and
unpaid as of each applicable Record Date and (y) settled upon such Settlement
Date.

 

6.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS. If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Phantom Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities that become subject to the Award
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Phantom Shares” for purposes of this Agreement.

 

7.                                      GENERAL ASSETS.  All amounts credited to
the Participant’s Account under this Agreement shall continue for all purposes
to be part of the general assets of the Company.  The Participant’s interest in
the Account shall make the Participant only a general, unsecured creditor of the
Company.

 

8.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to pay amounts to
Participant upon the vesting and settlement of the Phantom Shares shall be
subject to the satisfaction of any and all applicable federal, state and local
income and/or employment tax withholding requirements (the “Required
Withholding”) and the Company shall withhold from any payment due to the
Participant such amount necessary to satisfy Participant’s Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award.

 

9.                                      ENTIRE AGREEMENT; GOVERNING LAW. The
Plan and this Agreement constitute the entire agreement of the Company and
Participant (collectively, the “Parties”) with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements of
the Parties with respect to the subject matter hereof. If there is any
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern. Nothing in the Plan and this Agreement
(except as expressly provided therein or herein) is intended to confer any
rights or remedies on any person other than the Parties. The Plan and this
Agreement are to be construed in accordance with and governed by the internal
laws of the State of Delaware, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Delaware to the rights and duties of the
Parties. Should any provision of the Plan or this Agreement relating to the
subject matter hereof be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

2

--------------------------------------------------------------------------------


 

10.                               INTERPRETIVE MATTERS. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

11.                               NATURE OF PAYMENTS. Any and all payments in
respect of Phantom Shares hereunder shall constitute special incentive payments
to Participant and shall not be taken into account in computing the amount of
salary or compensation of Participant for the purpose of determining any
retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (b) any agreement
between the Company and Participant, except as such plan or agreement shall
otherwise expressly provide.

 

12.                               AMENDMENT; WAIVER. This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

13.                               NOTICE. Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 13.

 

14.                               SECTION 409A.  Notwithstanding anything herein
to the contrary, this Agreement is intended to be interpreted and applied so
that the payments set forth herein either shall be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and any
rules and regulations promulgated thereunder (collectively, “Section 409A”), or
shall comply with the requirements of Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be exempt from
or in compliance with Section 409A.  Notwithstanding anything in this Agreement
or elsewhere to the contrary, payments upon termination of the Participant’s
employment may only be made upon a “separation from service” as determined under
Section 409A. Each payment under this Agreement or otherwise shall be treated as
a separate payment for purposes of Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A. Any provision of this
Agreement to the contrary notwithstanding, if the Participant is a “specified
employee” within the meaning of that term under Section 409A, as determined by
the Company, on the Participant’s termination date, all amounts due under this
Agreement that constitute a “deferral of compensation” within the meaning of
Section 409A, that are provided as a result of a “separation from service”
within the meaning of Section 409A, and that would otherwise be paid or provided
during the first six months following the Participant’s termination date, shall
be accumulated through and paid or provided on the first business day that
follows the date that is six months after the Participant’s termination date
(or, if Participant dies during such six month period, within 30 days after
Participant’s death); and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment.
Notwithstanding the foregoing, none of the Company, its Affiliates, officers,
directors, employees, or agents guarantees that this Agreement complies with, or
is exempt from, the requirements of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, such requirements.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PHANTOM SHARES SUBJECT TO THIS
AWARD SHALL VEST AND BECOME SETTLED, IF AT ALL, ONLY DURING THE PERIOD OF
PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT
THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

 

 

 

DATED:

 

 

SIGNED:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Signature Page to
Performance Phantom Stock Agreement

 

--------------------------------------------------------------------------------


 

Schedule I
 Performance Condition for the Performance Period

 

The number of Target Phantom Shares that vest (if any) shall be determined by
the level of achievement of certain performance measures for each of the
Measurement Periods (as defined below) during the 3-year period commencing
January 1, 2018 and ending December 31, 2020 (the “Performance Period”). The
performance measures are “Leveraged Metrics (Debt/EBITDAX),” “Reserves
Replacement,” “LOE/Boe” and “Safety (TRIR)” (together, the “Performance
Measures” and each, individually, a “Performance Measure”) and a description of
how each measure is calculated in provided below.

 

The number of Target Phantom Shares earned (if any) is based on the achievement
level of the Performance Measures. Following the end of each Measurement Period,
but in no event later than sixty (60) days following the end of such Measurement
Period (each such date, a “Vesting Date”), the level of achievement of each of
the Performance Measures for such Measurement Period shall be determined and the
results for each Performance Measure shall be weighted 30% (or 10% in the case
of Safety (TRIR)) to determine the number of Target Phantom Shares earned (if
any) during the Measurement Period. The overall results of each Performance
Measure during a Measurement Period shall be weighted 33.33% (or 33.34% for the
final Measurement Period during the Performance Period) to determine the number
of Target Phantom Shares earned (if any) during the entire Performance Period.

 

The following chart shows the payout as a percentage of the Target Phantom
Shares for the 2018 Measurement Period (as defined below) based on the level of
achievement of the Performance Measures during the 2018 Measurement Period. The
performance achievement level to achieve a specified payout as a percentage of
Target Phantom Shares for subsequent Measurement Periods following the 2018
Measurement Period and during the Performance Period will be determined by the
Committee in its discretion no later than June 30, 2018 and such performance
achievement levels will be set forth in an amended Schedule I provided to the
Participants no later than July 15, 2018.In determining the level of performance
achieved and the number of Phantom Shares earned, the Committee will interpolate
on a straight-line basis between the points on the chart below and shall have
the discretion to adjust the number of Phantom Shares earned upward or downward,
but in no event shall more than 200% of the Target Phantom Shares be earned for
the entire Performance Period or 66.66% of the Target Phantom Shares for each
Measurement Period (or 66.68% for the final Measurement Period during the
Performance Period). In general, except as provided below with respect to
certain terminations of the Participant’s Continuous Service, the Participant
must be employed on the applicable Vesting Date in order to become vested in the
applicable portion of the Phantom Shares.

 

 

Leveraged Metrics (Net Debt/EBITDAX)

2018 Performance Achievement Level

4.7x

4.5x

4.2x

4.0x

3.8x

3.5x

3.3x

Payout as a Percentage of the Target Phantom Shares

0%

25%

75%

100%

125%

175%

200%

 

Reserves Replacement

2018 Performance Achievement Level

0%

70%

80%

100%

120%

130%

150%

Payout as a Percentage of the Target Phantom Shares

0%

25%

75%

100%

125%

175%

200%

 

Schedule I-1

--------------------------------------------------------------------------------


 

 

LOE/Boe

2018 Performance Achievement Level

$11.25

$11.00

$10.75

$10.50

$10.40

$10.20

$10.00

Payout as a Percentage of the Target Phantom Shares

0%

25%

75%

100%

125%

175%

200%

 

Safety (TRIR)

2018 Performance Achievement Level

1.3

1.2

1.1

1.0

0.9

0.8

0.7

Payout as a Percentage of the Target Phantom Shares

0%

25%

75%

100%

125%

175%

200%

 

“Leverage Metric” shall be calculated as the Company’s net debt to EBITDAX as
presented by the Company, subject to adjustment for acquisitions, divestitures
and non-recurring items.

 

“Reserve Replacement” shall be calculated as the Company’s reserve replacement
ratio (additions and technical revisions divided by production, subject to
adjustment for acquisitions and divestitures).

 

“LOE/Boe” shall be calculated as the Company’s production expense divided by
production, subject to adjustment for acquisition, divestitures and
non-recurring items.

 

“Safety (TRIR)” shall be calculated as SOG’s total recordable injuries related
to performance of services for the Company multiplied by 200,000 and divided by
the number of labor hours (as described by the Occupational Safety and Health
Administration) at SOG for services for the Company.

 

Termination of Employment:

 

If, prior to the end of the Performance Period, the Participant’s Continuous
Service terminated due to a Qualifying Termination, a Constructive Termination,
or the Participant’s death or Disability, the Participant shall become vested in
a pro-rata number of Phantom Shares determined as follows: (i) the number of
Phantom Shares that would otherwise become Vested Phantom Shares as of each
remaining Vesting Date based on actual performance results for the applicable
Measurement Period multiplied by (ii) a fraction, the numerator of which is the
number of completed calendar days in the Performance Period prior to the date on
which the Participant’s Continuous Service terminates and the denominator of
which is the total number of calendar days the Performance Period.

 

Upon a termination of the Participant’s Continuous Service prior to the end of
an applicable Measurement Period other than due to a Qualifying Termination, a
Constructive Termination, or the Participant’s death or Disability, all Unvested
Phantom Shares then held by the Participant shall be forfeited without
consideration.

 

Change of Control:

 

Upon the occurrence of a Change of Control, prior to the end of the Performance
Period, the Participant shall become vested in any Unvested Phantom Shares for
each remaining Measurement Period equal to the greater of (x) the number of
Phantom Shares that would otherwise become Vested Phantom Shares based on actual
performance results for such Measurement Period determined as if the date of the
Change of Control is the last day of each remaining Measurement Period or
(y) the number of Target Phantom Shares for each remaining Measurement

 

Schedule I-2

--------------------------------------------------------------------------------


 

Period. For purposes of this paragraph, such Vested Phantom Shares shall be
settled no later than the fifteenth (15th) day following the date of the Change
of Control.

 

For purposes of this Schedule I, the terms set forth below shall have the
following respective meanings:

 

“Constructive Termination” shall mean (i) the assignment of a duty or duties to
Participant that are not commensurate with the position Participant holds as of
the Grant Date or the material reduction in Participant’s duties; provided,
that, the foregoing occurs without Participant’s consent, and provided, further,
that, Participant has provided notice to an executive officer of the Company
(other than the Participant), with a copy to the Board, within thirty (30) days
after the initial occurrence of the event set forth in clause (i) of
Participant’s intention to terminate Participant’s Continuous Service due to a
Constructive Termination, the Company has failed to cure such event to the
reasonable satisfaction of Participant within thirty (30) days after receipt of
notice thereof, and the Participant actually terminates Continuous Service
within seven (7) days following the expiration of such cure period or (ii) any
reduction in Participant’s title or position that Participant holds as of the
Grant Date without Participant’s consent, provided, further, that, Participant
has provided notice to an executive officer of the Company (other than the
Participant), with a copy to the Board, within thirty (30) days after such
reduction of Participant’s intention to terminate Participant’s Continuous
Service due to a Constructive Termination, the Company has failed to cure such
reduction to the reasonable satisfaction of Participant within thirty (30) days
after receipt of notice thereof, and the Participant actually terminates
Continuous Service within seven (7) days following the expiration of such cure
period. For the avoidance of doubt, grounds for Participant to terminate
Continuous Service due to a Constructive Termination shall not exist if the
events in (i) or (ii) above occur while Participant controls, directly or
indirectly, the Board or such events are initiated at the direction of
Participant (in which case consent shall be deemed to have been given by
Participant).

 

“Measurement Period” shall mean the period beginning on January 1, 2018 and
ending on December 31st of the relevant calendar year within the Performance
Period.

 

“Qualifying Termination” shall mean a termination of Participant’s Continuous
Service by the Company other than due to Participant’s (i) commission of,
conviction for, plea of guilty or nolo contendere to a felony, or other material
act or omission involving dishonesty or fraud or (ii) gross negligence or
willful malfeasance.

 

“2018 Measurement Period” shall mean the period beginning on January 1, 2018 and
ending on December 31, 2018.

 

Schedule I-3

--------------------------------------------------------------------------------